Citation Nr: 0609340	
Decision Date: 03/31/06    Archive Date: 04/07/06	

DOCKET NO.  03-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a jaw disorder. 

2.  Entitlement to service connection for residuals of a left 
foot injury. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to service connection for a cardiovascular 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975 
and from September 1975 to October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia that denied the benefits sought on 
appeal.   

FINDINGS OF FACT

1.  The veteran is not shown to have a jaw disorder.

2.  The veteran is not shown to have any residuals of any 
left foot injury he may have sustained during service.  

5.  A chronic back disorder is not shown to be causally or 
etiologically related to service.  

5.  The veteran is not shown to have hemorrhoids.

6.  A cardiovascular disorder was not shown to be causally or 
etiologically related to service.





CONCLUSIONS OF LAW

1.  A jaw disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

2.  Residuals of a left foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

4.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

5.  A cardiovascular disorder was not incurred in or 
aggravated by active service, nor may one be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify a claimant and any representative of 
the information and evidence needed to substantiate a claim.  
This notification obligation was accomplished by way of a 
letter from the RO to the veteran dated in July 2001.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
satisfied the provisions of law by (1) Informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records have been obtained and are associated 
with the claims file, as are VA medical records identified by 
the veteran.  The veteran was afforded a VA examination in 
connection with his appeal.  While the veteran has indicated 
in his application for VA benefits that he received private 
treatment for some of the disabilities at issue in this 
appeal, he did not respond to the RO's request to complete 
and return an authorization for release of those private 
medical records.  All relevant evidence necessary for an 
equitable disposition of the veteran's appeal that is 
obtainable without the veteran's assistance has been obtained 
and that the case is ready for appellate review.

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities had 
their onset or are related to service.  In statements from 
the veteran he indicated that during service he had his 
wisdom teeth extracted and that during the process his jaw 
was fractured.  The veteran also reported that his left foot 
was injured when his little toe was dislocated when it was 
stepped on during a football game and that his back disorder 
is due to manual labor he performed during service.  With 
respect to his hemorrhoids the veteran has related that they 
were treated during service.  As for his cardiovascular 
disorder the veteran has referred to an abnormal 
electrocardiogram.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as a cardiovascular disorder, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


Jaw Disorder

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment or diagnosis referable 
to the veteran's jaw.  While service medical records show 
that the veteran apparently underwent extraction of teeth 
during service, there is no evidence of any involvement of 
the veteran's jaw.  Significantly, a physical examination 
performed at the time of the veteran's separation from 
service did not reveal the presence of a jaw disorder.  
Similarly, VA medical records dated following separation from 
service contained no evidence of complaints, treatment or 
diagnosis of a jaw disorder.  As such, the medical evidence 
fails to demonstrate that the veteran currently has a jaw 
disorder.

Under these circumstances, for the Board to conclude that the 
veteran has a jaw disorder that had its origin during service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the July 2001 letter 
from the RO to him, but he has failed to do so.  A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in the July 
2001 letter of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has a current 
jaw disorder that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, service connection for a jaw 
disorder is not established in the absence of competent 
medical evidence of a current disorder and competent medical 
evidence demonstrating a relationship between a current 
disorder and service.


Residuals of a Left Foot Injury

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a left foot injury 
during service.  While the veteran has related that he 
sustained an injury to his left foot during service, his 
service medical records do not substantiate his contention, 
although a service medical record dated in June 1974 reflects 
that the veteran did report a history of trauma to the right 
foot during a football game during the previous season.  
Furthermore, a physical examination performed in connection 
with the veteran's discharge from service contains no 
evidence of any residuals of any left foot disorder the 
veteran may have sustained during service.  The examination 
contains a notation of flat feet, but that disorder is not 
shown to be a residual of any left foot injury the veteran 
sustained during service, and a report of a VA examination 
performed in January 2003 disclosed that the veteran did not 
currently have pes planus.

While VA medical records dated following separation from 
service disclose the veteran was seen for complaints of left 
toe pain which he reported was from an injury a long time 
ago, that record did not diagnose the veteran with any left 
foot disorder that was related to service.  Most 
significantly, following a January 2003 VA examination, the 
examiner indicated that there was no diagnosis referable to 
the left foot because there was no pathology to render a 
diagnosis.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left foot disorder.  In the absence of evidence of a present 
disability that is related to service, there can be no valid 
claim and a grant of service connection is clearly not 
supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disability and medical 
evidence demonstrating a nexus between a current disability 
and service by way of the July 2001 letter from the RO to 
him, but he failed to do so.  A claimant has a responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5103(a), and the 
veteran was clearly advised in the July 2001 letter of the 
need to submit medical evidence of a current disability as 
well as evidence of a relationship between a current 
disability and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has residuals 
of a left foot injury that he sustained in service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, service connection 
for residuals of a left foot injury is not established.


Residuals of a Back Injury

The veteran's service medical records do show that in October 
1972 he was seen with complaints of back pain that arose 
following an injury while playing football.  It was recorded 
that this appeared to be a muscle sprain.  However, the 
veteran's remaining service medical records contained no 
further reference to any complaints, treatment or diagnosis 
pertaining to his back and a physical examination performed 
in connection with the veteran's discharge from service 
indicated that clinical evaluation of the spine was normal.



While VA medical records dated following separation from 
service contain complaints of low back pain, and following a 
physical examination performed in January 2003 the veteran 
was diagnosed as having a lumbosacral strain, there is no 
evidence, beyond the veteran's own contention that the 
lumbosacral strain was in any way related to service.  
Therefore, the absence of any indication of a chronic back 
disorder during service and the fact that no back disorder 
was demonstrated for many years following separation from 
service, indicates that the preponderance of the evidence is 
against the veteran's claim.  The evidentiary gap in this 
case between active service and the earliest diagnosis of the 
back disorder essentially constitutes negative evidence that 
tends to disprove the veteran's claim.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998); aff'd. sub nom Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

The veteran was advised of the need to submit medical 
evidence demonstrating not only the presence of a current 
disability of the low back, but also evidence of a nexus 
between a current disability and service by way of the letter 
provided to him, but he did not do so.  The claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service.  While the veteran is clearly 
of the opinion that he has a low back disorder that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a low back disorder is 
not established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.




Hemorrhoids

While the veteran's service medical records clearly show that 
he was treated for hemorrhoids on more than one occasion 
during service, the physical examination performed at the 
time of his separation from service indicated that clinical 
evaluation of the anus and rectum was normal.  Most 
significantly, medical records dated following separation 
from service contained no evidence of complaints, treatment 
or diagnosis of hemorrhoids, and although the veteran was 
afforded a VA examination in January 2003, the examiner was 
unable to make a diagnosis because the veteran refused a 
rectal examination.  

Therefore, the preponderance of the evidence is against the 
veteran's claim - in the absence of evidence of a present 
disability, there can be no valid claim, and the grant of 
service connection is not permitted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As with the 
discussion above in connection with the veteran's other 
claims, he was advised of the need to submit medical evidence 
demonstrating a current disability, but failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5103(a), and the veteran was advised in the July 2001 
letter of the need to submit medical evidence of a current 
disorder and a relationship between a current disorder and 
service.  While the veteran is of the opinion that he has 
hemorrhoids that are related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for hemorrhoids is 
not warranted.


Cardiovascular Disease

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment or diagnosis of any 
cardiovascular disorder, including hypertension.  Medical 
records dated following separation from service reflect that 
the only cardiovascular disorder shown by those records was 
hypertension.  However, at the time of the January 2003 VA 
examination the veteran reported that his hypertension was 
first diagnosed at the same time as he was diagnosed with 
diabetes mellitus in 1998.  Furthermore, at the time of that 
examination the veteran stated that he did not have any heart 
condition other than his hypertension.  

Service connection for cardiovascular disease, including 
hypertension, is not warranted.  Not only do the veteran's 
service medical records fail to document the presence of any 
complaints, treatment or diagnosis of any cardiovascular 
disease during service, there is no medical evidence which 
suggests that the veteran has any cardiovascular disorder, 
including hypertension, which is in any way related to 
service.  For these reasons, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cardiovascular disorder.  

Again, the veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus or 
relationship between the current disorder and service by way 
of the July 2001 letter from the RO to him, but he failed to 
do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was advised by way 
of the July 2001 letter of the need to submit medical 
evidence of a relationship between a current disability and 
an injury, disease or event in service.  While the veteran 
may be of the opinion that he has a current cardiovascular 
disorder that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, service connection for a 
cardiovascular disorder is not established.


ORDER

Service connection for a jaw disorder is denied.

Service connection for residuals of a left foot injury is 
denied.  

Service connection for a low back disorder is denied.

Service connection for hemorrhoids is denied.

Service connection for a cardiovascular disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


